In an action for specific performance of a contract for the purchase and sale of real property, plaintiff appeals (a) from an order denying her motion for summary judgment and granting defendant's cross motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action, and (b) from the judgment entered thereon. Order and judgment unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ. [gee post, p. 883.]